WASHINGTON, Circuit Justice.
The doctrine advanced by Mr. Rawle is altogether novel to me. I have always thought it my duty, in charging the jury, to lay down and explain to them the various points of law which arise in the case; to sum up the evidence on both sides, pointing out the legal result from the evidence, if it be one way or the other; but always submitting to them, to determine how the fact really is.. I know that a contrary practice is sometimes pursued, and perhaps it may be right. But I have always thought it most safe, most consistent with the privileges of the jury, and attended with less embarrassment; to leave the jury perfectly at liberty as to the weight of evidence; particularly if it be at all contradictory. But, if I had supposed, that by such a practice, I surrendered the power of the court, to set aside a verdict palpably contrary to evidence; I should certainly have adopted a practice, of which I have never approved. But, if it was duty, as I think it was, to leave the evidence to the jury; and if, in consequence of doing so, the verdict, though contrary to evidence, must stand; then it follows, that a new trial can never be granted, because the verdict is against evidence: a doctrine new in tuis country, as well as in that from which we have derived those rules and principles, which guide our decisions. I certainly shall always respect the opinion of the jury, so far as not to set aside their verdict, in a doubtful case, because I might have drawn a conclusion different from what they have done. But, if the verdict be plainly against evidence; or if in a case of great consequence, as this certainly is, where some doubt might exist as to the correctness of the conclusion drawn by the jury; it would seem right that the case should be more deliberately argued and considered by another *839jury; it is certainly most consistent with the objects of justice, to afford such an opportunity, I cannot conceive how the granting of a new trial, can impair the benefits of a jury trial. If by setting aside the verdict, the consequence would be a judgment contrary to it, the position would be correct; but this is not the case. The cause is merely re-heard, before a new jury; when it may be more deliberately considered.
New trial awarded.
Mr. Ingersoll cited 1 Burrows, 390, to prove that new trials are granted, though a particular point was submitted to the jury.
[Upon the new trial there was verdict and judgment for the defendant. Case No. 7,922.]